DETAILED ACTION
Applicant’s 07/22/2022 response to the previous 04/22/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-15 and 17-20 as amended and/or filed on 07/22/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 06 July 2018 (20180706).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to German Application number 102018116472.6, filed on 06 July 2018 (20180706).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 05/04/2022 submission of an Information Disclosure Statement (IDS) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS initialed and dated by the Examiner is/are attached to the instant Office action.  It is noted that some of the references are in German and the Examiner was only able to review the German language only references for what the pictures and figures convey to one of ordinary skill in the art.

Response to Amendments/Arguments
Applicant’s 07/22/2022 amendments to claim 7 and arguments in support thereof with respect to the objection set forth in section 7 of said previous Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  

Applicant’s 07/22/2022 amendments to the claims and arguments in support thereof with respect to the rejections of the claims as set forth in sections 13-18 of said previous 04/22/2022 Office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of US 20070284163 A1 to Heap; Anthony H. et al. (Heap) (cited in the corresponding European application and the 11/17/2020 IDS), US 20070029974 A1 to Uchida, US 20190107406 A1 to Cox; Jonathan A. et al. (Cox) US 20200164763 A1 to HOLME; Tim and  US 20180309171 A1 to QIN; Wei et al. (Qin) as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4, 7-12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being obvious over US 20070284163 A1 to Heap; Anthony H. et al. (Heap) (cited in the corresponding European application and the 11/17/2020 IDS) in view of US 20070029974 A1 to Uchida and further in view of US 20190107406 A1 to Cox; Jonathan A. et al. (Cox).

Regarding claims 1 and (18) Heap teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    388
    484
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    404
    600
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    353
    627
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    399
    480
    media_image4.png
    Greyscale

and associated descriptive texts including for example, only the ABSTRACT:
“A method for determining a preferred operating gradient for use in attaining a life objective for an electrical energy storage device in a hybrid vehicle is disclosed. A present state-of-life of the electrical energy storage device is provided and a life target for the electrical energy storage device is established as a predetermined limit in a predetermined metric at a predetermined state-of-life of the electrical energy storage device. A state-of-life gradient is then determined with respect to the predetermined metric which converges the state-of-life of the electrical energy storage device to the life target.”

a method for determining a working life of a traction battery 74 of a vehicle, comprising: 
determining, by at least one processor (HCP 5 and BPCM 21), one or more of a system configuration or operating conditions of the vehicle in for example, paras:
“[0019] The HCP 5 provides overarching control of the hybrid powertrain system, serving to coordinate operation of the ECM 23, TCM 17, TPIM 19, and BPCM 21. Based upon various input signals from the UI 13 and the powertrain, the HCP 5 generates various commands, including: an engine torque command; clutch torque commands for various clutches of the hybrid transmission 10; and motor torque commands for the electrical machines A and B, respectively.

“[0022] The BPCM 21 interacts with various sensors associated with the ESD 74 to derive information about the state of the ESD 74 to the HCP 5. Such sensors comprise voltage and electrical current sensors, as well as ambient sensors operable to measure operating conditions of the ESD 74 including, e.g., temperature and internal resistance of the ESD 74. Sensed parameters include ESD voltage, V.sub.BAT, ESD current, I.sub.BAT, and ESD temperature, T.sub.BAT. Derived parameters preferably include, ESD internal resistance, R.sub.BAT, ESD state-of-charge, SOC, and other states of the ESD, including available electrical power, P.sub.BAT.sub.--.sub.MIN and P.sub.BAT.sub.--.sub.MAX.”; 

[0024] Each of the aforementioned control modules of the control system is preferably a general-purpose digital computer generally comprising a microprocessor or central processing unit, read only memory (ROM), random access memory (RAM), electrically programmable read only memory (EPROM), high speed clock, analog to digital (A/D) and digital to analog (D/A) circuitry, and input/output circuitry and devices (I/O) and appropriate signal conditioning and buffer circuitry. Each control module has a set of control algorithms, comprising resident program instructions and calibrations stored in ROM and executed to provide the respective functions of each computer. Information transfer between the various computers is preferably accomplished using the aforementioned LAN 6.”; 


calculating, by the at least one processor and based on a traction battery model comprising a mathematical model, an ageing condition (State of Life (SOL)) of the traction battery as time progresses depending on one or more of the system configuration or the operating conditions in Figures 2, 3 and 5 as explained in paras:
“[0027] Referring now to FIG. 2, a method and apparatus to estimate a state-of-life (`SOL`) of an energy storage device useable in a hybrid control system in real-time is described. The exemplary method and apparatus to estimate state-of-life (`SOL`) of the energy storage device in the hybrid control system in real-time is disclosed in detail in U.S. patent application Ser. No. __/______, Attorney Docket No. GP-308433, entitled "Method and Apparatus for Real-Time Life Estimation of an Electric Energy Storage Device in a Hybrid Electric Vehicle", which is incorporated herein by reference. The exemplary method and apparatus to estimate state-of-life comprises an algorithm that monitors an electrical current and a state-of-charge and temperature of the electrical energy storage device 74 during operation. Temperature of the electrical energy storage device 74 is further monitored during quiescent periods of ESD operation. Quiescent periods of ESD operation are characterized by ESD power flow that is de minimus whereas active periods of ESD operation are characterized by ESD power flow that is not de minimus. That is to say, quiescent periods of ESD operation are generally characterized by no or minimal current flow into or out of the ESD. With respect to an ESD associated with a hybrid vehicle propulsion system for example, quiescent periods of ESD operation may be associated with periods of vehicle inactivity (e.g. powertrain, including electric machines, is inoperative such as during periods when the vehicle is not being driven and accessory loads are off but may include such periods characterized by parasitic current draws as are required for continuing certain controller operations including, for example, the operations associated with the present invention). Active periods of ESD operation in contrast may be associated with periods of vehicle activity (e.g. accessory loads are on and/or the powertrain, including electric machines, is operative such as during periods when the vehicle is being driven wherein current flows may be into or out of the ESD). The state-of-life (`SOL`) of the electrical energy storage device 74 is determined based upon the ESD current, the state-of-charge of the ESD, and the temperature of the ESD during quiescent and active periods of operation. The inputs to calculation of SOL, include ESD internal resistance R.sub.BAT, ESD temperature T.sub.BAT, ESD state-of-charge SOC, and ESD current I.sub.BAT. These are known operating parameters measured or derived within the distributed control system. From these parameters, an A-h integration factor 110, a depth of discharge (`DOD`) factor 112, a driving temperature factor, T.sub.DRIVE, 114 and a resting temperature factor, T.sub.REST, 116 are determined, and provided as input to determine a parameter for SOL. The operating parameters used to calculate SOL include: ESD current, I.sub.BAT, which is monitored in real-time, measured in amperes, and integrated as a function of time; magnitude of electrical current flowing through the ESD 74 during each active charging and discharging event; ESD state-of-charge (`SOC`), including depth-of-discharge (`DOD`); ESD temperature factor during active periods of operation, T.sub.DRIVE, and ESD temperature factor during inactive periods of operation, T.sub.REST.”

[0055] Referring now to FIG. 5, a datagraph showing performance of an exemplary system with an ESD operating using the system described herein, wherein the x-axis comprises the normalized life factor of time or distance, converted to the z-domain, and the y-axis comprises the state-of-life (SOL). Line 90 comprises a representative system wherein a change in the state-of-life of the ESD increases linearly with a change in the normalized life factor in the z-domain, such that end of life criteria are just met. Line 96 shows an actual system, having exemplary Points A and B. Point A represents a system wherein ambient conditions or operation of the system led to aggressive use of the ESD, and thus to advanced aging of the ESD or high SOL of the ESD, such that it is possible that the ESD may be expended before the target service life. A first line 92 comprises a normalized target gradient line for Point A, calculated from Point A to the end of life of the device which comprises the SOL meeting the normalized life factor. In the condition wherein the system has reached an operating condition shown as point A, the control system estimates the array of parametric values for future SOL based upon the array of ESD current levels, I.sub.BAT. The system is operable to match a parametric value for P.sub.BAT and corresponding value for I.sub.BAT that accomplishes the normalized gradient, using the algorithm developed in Eq. 1, above. This likely leads to less aggressive use of the ESD during vehicle operation.


determining, by the at least one processor, at least one condition 119 that confirms an end-of-life condition of the traction battery has been reached in Fig. 2, block 118 para:
“[0005] End of service life of a battery pack may be indicated by ohmic resistance of the battery pack. The ohmic resistance of the battery pack is typically flat during much of the service life of the vehicle and battery pack however, thus preventing a reliable estimate of real-time state-of-life (`SOL`) of the battery pack throughout most of the service life. Instead, ohmic resistance is most useful to indicate incipient end of service life of the battery pack.” ; and 

calculating, by the at least one processor and on a basis of the ageing condition determined by the traction battery model comprising the mathematical model, a time period until the at least one condition is reached in Fig. 5 line 96 and locations A and B and lines 92 and 94 respectively as explained in paras :
“[0055] Referring now to FIG. 5, a datagraph showing performance of an exemplary system with an ESD operating using the system described herein, wherein the x-axis comprises the normalized life factor of time or distance, converted to the z-domain, and the y-axis comprises the state-of-life (SOL). Line 90 comprises a representative system wherein a change in the state-of-life of the ESD increases linearly with a change in the normalized life factor in the z-domain, such that end of life criteria are just met. Line 96 shows an actual system, having exemplary Points A and B. Point A represents a system wherein ambient conditions or operation of the system led to aggressive use of the ESD, and thus to advanced aging of the ESD or high SOL of the ESD, such that it is possible that the ESD may be expended before the target service life. A first line 92 comprises a normalized target gradient line for Point A, calculated from Point A to the end of life of the device which comprises the SOL meeting the normalized life factor. In the condition wherein the system has reached an operating condition shown as point A, the control system estimates the array of parametric values for future SOL based upon the array of ESD current levels, I.sub.BAT. The system is operable to match a parametric value for P.sub.BAT and corresponding value for I.sub.BAT that accomplishes the normalized gradient, using the algorithm developed in Eq. 1, above. This likely leads to less aggressive use of the ESD during vehicle operation. 

[0056] Point B represents a system wherein ambient conditions or operation of the system led to less aggressive use of the ESD, thus leading to retarded aging of the ESD or low SOL of the ESD, such that it is possible that the ESD will not be expended upon reaching the target service life. A second line 94 comprises a normalized target gradient line for Point B, calculated from Point B to the end of life of the device which comprises the SOL meeting the normalized life factor. In the condition wherein the system has reached an operating condition shown as point B, the control system estimates the array of parametric values for future SOL based upon the array of ESD current levels, I.sub.BAT. The system is operable to match a parametric value for P.sub.BAT and corresponding value for I.sub.BAT that accomplishes the normalized gradient, using the algorithm developed in Eq. 1, above. This likely leads to more aggressive use of the ESD during vehicle operation.”. 

Wherein it is understood that the x-axis of Fig. 5 is Time and lines 92 and 94 connote the time period until the at least one condition of end of life is reached.

While it is considered that Heap teaches the invention as explained above, if Applicant is of the opinion that Heap does not appear to expressly disclose calculating, by the at least one processor and on a basis of the ageing condition determined by the traction battery model comprising the mathematical model, a time period until the at least one condition is reached then resort may be had to Uchida to show it was known in the art to calculate a time period until the condition of the end of life of a battery is reached. 

Uchida teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image5.png
    551
    801
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    544
    708
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    449
    787
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    557
    756
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    315
    570
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    290
    570
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    842
    573
    media_image11.png
    Greyscale

and associated descriptive texts including for example, only the ABSTRACT a method for determining the working life of a traction battery of a vehicle, comprising: (A computer program product with a program code stored on a machine-readable data carrier for carrying out the program code, the computer program product executed by a data processing system (i.e. via the program code used to program controller 7 in Fig. 1) to: 
determining by at least on processor one or more of a system configuration or operating conditions of the vehicle wherein it is understood “a system configuration” connotes inter alia, step 1 “(S1). The characteristic data is determined according to standard and optional specifications at the time of purchase of the vehicle and is automatically read as initial values. “ and “power consumption data concerning electrical components” and “operating conditions” connotes “vehicle running data” in for example, claim 1:
“A powertrain battery life predicting apparatus comprising: a data processing unit for obtaining and processing data on a vehicle in which a battery is installed as a power source of the vehicle, the data consisting of battery environment data, power consumption data concerning electrical components, and vehicle running data;” 

and Fig. 5 above, steps S1-S6 as explained in paras:
“[0059] FIG. 5 shows process steps for calculating the degree of battery deterioration in the controller 7. The controller 7 reads out the vehicle characteristic data (vehicle types and device specifications) recorded in the recording unit 6 (S1). The characteristic data is determined according to standard and optional specifications at the time of purchase of the vehicle and is automatically read as initial values. Next, a database having results of running tests conducted using a vehicle of the same type and the same model year is found and set (S2). Data concerning battery deterioration obtained in the running tests is organized by vehicle type and configured as the database 30. Accordingly, the database 30 associated with the corresponding type of the vehicle is stored in the controller 7 at the time of purchase of the vehicle. Next, types and device names of the electrical components are identified from the read device specifications (S3). Items of the power consumption data concerning electrical components are specified based on the identified types and device names. When options are added or changed after the purchase of the vehicle, data on the options are written, and the controller 7 reads out the added or updated data. 


[0060] After actual running of the vehicle has started, the controller 7 processes the data transmitted from the recording unit 6 at established periods according to the steps which will be described below to calculate the degree of battery deterioration in a pertinent one of the established periods. First, data on a running speed and a running distance of the vehicle constituting the vehicle running data and driving operation data are read out (S4). The vehicle running pattern 33 in the pertinent one of the established periods is recognized from the data on the read data (S5). The vehicle running pattern 33 is one of, for example, expressway running, metropolitan highway running, urban area running, rough road running, and the like categorized according to running conditions determined by the vehicle running test and stored in the storage 8. The driving operation data includes handle operation data, foot brake operation data, accelerator operation data, and the like. The controller 7 recognizes a running state or a running path of the vehicle from the above-described data and further recognizes driving operation, such as, cornering, lane changing, start, or stop, of the vehicle from the handle operation data, foot brake operation data, accelerator operation data in the pertinent one of the established periods. Upon recognition of the vehicle running pattern 33, the controller 7 searches the database 30 to find running test data associated with the recognized running pattern 33 (S6).”; 

providing a traction battery model, which states an ageing condition of the traction battery as time progresses depending on one or more of the system configuration or operating conditions in for example Fig. 5 above steps and claim 1:
“a recording unit for recording vehicle characteristic data and histories of the data obtained and processed; a storage for storing data concerning battery deterioration obtained in a vehicle running test; “; 

determining at least one condition that confirms the end-of-life condition of the traction battery has been reached in claim 1 :
“ a controller for estimating a degree of battery deterioration relative to durable years of the battery from the data recorded based on the data concerning battery deterioration in the recording unit and calculating remaining life of the battery; and a display for visually showing information on the remaining life of the battery.”; and 

calculating, by the at least one processor and on a basis of the ageing condition determined by the traction battery model comprising a mathematical model S11 in Fig. 5), a time period in Fig. 6 “BATTERY LIFE WILL EXPIRE IN 23 MONTHS until the at least one condition is reached in claim 1 above “a display for visually showing information on the remaining life of the battery.” And Fig. 5 above step S11 AND Fig. 7 wherein controller 7 performs an “estimation of durable years and determination of warning level” as explained in paras:
“[0061] The controller 7 simultaneously performs readout of environment data of the battery 2 (S7a), readout of vehicle running data (the vehicle speed and running distance) (S7b), and readout of power consumption data concerning electrical components (S7c) accumulated in the pertinent one of the established periods. The data read in the step 4 is used as the vehicle running data (the vehicle speeds and running distance). Values of temperature, humidity, and the like stored in the database 30 are referenced to calculate a degree of battery deterioration (dan) in accordance with the environment data of the battery 2 (S9a) using a method which will be described below. Further, values of the vehicle speed and running distance stored in the database 30 are referenced (S8b) to calculate a degree of battery deterioration (dbn) in accordance with the vehicle running data using the below-described method (S9b). Values of power consumption stored in the database 30 are referenced (S8c) to calculate a degree of battery deterioration (dcn) in accordance with the power consumption data concerning electrical components using the below-described method (S9c). In the above description, reference character n is a variable representing the number of repetitions of the established period. Here, a total degree of battery deterioration in the n-th established period (dn=dan+dbn+dcn) is calculated (S10). Further, an accumulated total degree of battery deterioration (Dn) at the n-th established period is obtained by adding the total degree of battery deterioration in the n-th established period to a previous accumulated total degree (Dn-1) of battery deterioration at the previous (n-1)-th established period (S11). The number of repetitions n is cumulatively counted from the start of actual operation of the vehicle. Upon completion of calculation of the accumulated total degree of battery deterioration (Dn), operation moves back to step 4 to initiate (n+1)-th processing.

[0071] The controller 17 calculates and accumulates, as the degree of battery deterioration (D), influential degrees on age deterioration organized by factor which affects battery deterioration using the battery environment data, the power consumption data concerning electrical components, and the vehicle running data transmitted from the recording unit 6 at predetermined intervals and the vehicle characteristic data. The controller 17 further estimates durable years of the battery 2 from the accumulated influential degrees, to predict the timing of replacing the battery 2. “”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of calculating a time period until the at least one condition such as the end of life is reached as taught by at least Uchida above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the method of Heap would include the ability to calculate and display the remaining battery life as taught by Uchida as known in the art.  Such a combination provides for updating the end of life calculations based on real-time use and conditions and would provide the user of Heap the ability to see the remaining battery life of the battery go down in real time as taught by Uchida.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art of Heap as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

While the combination of Heap and Uchida above is directed towards a vehicle and a boat is a vehicle, the combination does not expressly disclose that the vehicle is a boat.

Cox teaches it was known in the art to predict the range of a battery of a boat  for the express purpose of routing an electric boat through a network of charging stations considering time-varying uncertainty in both charging times, queueing times, and range in for example, the ABSTARCT and paras:
“Systems of an electrical vehicle and the operations thereof are provided. Electric vehicles may be routed from a start location to a destination through a network of charging stations explicitly considering time-varying uncertainty in both charging times, queueing times, and range. The routing objective may be a function of trip duration, electric vehicle state of charge at any time or location along the trip, uncertainty in the vehicle state of charge, the estimated trip duration, etc. Uncertainty in a distribution may be computed using an information-theoretic metric such as entropy. Waiting times may be estimated at an electric vehicle charging station given observed data for that station. An estimated waiting time at a charging station can be communicated directly to the owner of an electric vehicle owner or used to design a robust system for routing through charging stations. 

[0001] The present disclosure is generally directed to vehicle systems, in particular, toward systems and methods of smart electric vehicle trip planning under uncertainty. 

[0004] Conventional methods of addressing vehicle routing under various constraints fail to provide an electric vehicle routing solution that explicitly takes into account uncertainty in quantities like waiting time, charging time, and vehicle state of charge.

[0073] FIG. 12 shows a perspective view of a vehicle 100 in accordance with embodiments of the present disclosure. Although shown in the form of a car, it should be appreciated that the vehicle 100 described herein may include any conveyance or model of a conveyance, where the conveyance was designed for the purpose of moving one or more tangible objects, such as people, animals, cargo, and the like. The term “vehicle” does not require that a conveyance moves or is capable of movement. Typical vehicles may include but are in no way limited to cars, trucks, motorcycles, busses, automobiles, trains, railed conveyances, boats, ships, marine conveyances, submarine conveyances, airplanes, space craft, flying machines, human-powered conveyances, and the like.  

[0213] A user's driving behavior and HVAC consumption may also be modeled and considered in the prediction calculation. Driving behavior may be modeled using recorded telemetry data such as GPS, speed, acceleration usage, and/or brake usage. HVAC consumption may be predicted based on a user's historical behavior and the predicted temperature. contextual information from the car (for example, time in autonomous mode, predicted driver behavior, occupancy, predicted weather based on exterior sensors, etc.) to predict and optimize range coupled with algorithms for estimating charging and queue times at charging stations for effectively planning charging stops as discussed above. 

[0215] Given the power consumption value and the initial SoC of the vehicle's battery, a range of the vehicle may be estimated 2816. For example, a battery at 50% SoC combined with a power consumption value of 10% per hour may have an estimated range of five hours. In some embodiments, the range may be measured in distance (e.g., miles, kilometers, etc.) or time (e.g. hours, minutes, seconds). 

[0216] Predictions may be updated in real time, periodically, or at particular points during a journey 2820. In order to improve the predicted range, a reinforcement learning algorithm may be implemented which continuously takes the current driving profile, temperature and battery's SoC as input and updates the predicted driving profile and HVAC consumption.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of updating a range estimate of an electric boat based on inter alia Driving conditions and the battery SOC as taught by Cox above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of the combination of Heap and Uchida would include the ability to be provided in a boat as taught by Cox as known in the art.  Such a combination provides for the vehicle of Heap to be a battery powered boat with the ability to display the remaining battery life as taught by Uchida as well as the ability to display a number of possible routes for a user to select from based on the updated range estimates calculated by Cox.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Cox to and modify the prior art combination of Heap and Uchida as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 2 the combination of Heap and Uchida teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations wherein determining of the system configuration comprises a determination of one or more of 
a number of traction batteries see “The battery 2 is generally composed of several tens of battery modules connected in series….“ in Uchida para:
“[0050] The environment data processing unit 4 measures conditions, such as temperature or humidity of the battery 2 in a powertrain, which are regarded as factors influential on deterioration of the battery 2. FIG. 2 schematically shows the battery 2 and the environment data processing unit 4 for processing data on environment around the battery 2. The battery 2 is generally composed of several tens of battery modules connected in series. In the present embodiment, a nickel-metal hydride battery is used as the battery 2.”, 

a battery type see Uchida para [0050] above “nickel-metal hydride”, 
an interconnection of traction batteries see Uchida para [0050] above “The battery 2 is generally composed of several tens of battery modules connected in series.”, 
a number of interconnections of battery cells within the traction battery see Uchida para [0050] above “The battery 2 is generally composed of several tens of battery modules connected in series.”, 
the type and number of consumers see Uchida para [0051] motor and para [0052] power consumption data processing unit 12 and electrical components, or 
a charger for the traction battery see Uchida para [0051] “regenerative electric power generation”.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.


“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 4 the combination of Heap, Uchida and Cox teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations wherein the traction battery model includes at least one parameter relating to the ageing condition of the traction battery as a function of time on the basis of one or more of the system configuration or the operating conditions see for example, Heap Figs. 2 and 3 R sub Bat 118 and time 119, SOL 122 and SOL lock-in 124 and Uchida para:
“[0058] The controller 7 calculates, as the degrees of battery deterioration (D), influential levels on age deterioration organized by each influential factor on battery deterioration using the vehicle characteristic data in addition to the battery environment data, power consumption data concerning electrical components, and the vehicle running data transmitted from the recording unit 6 at fixed periods, and accumulates calculated results. Further, the number of durable years of the battery 2 is estimated from the accumulated influential levels, and remaining life is calculated from the number of years that the vehicle has been used until then.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 7 the combination of Heap, Uchida and Cox teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations wherein the traction battery model states a value range for the ageing condition see the teachings of Heap Fig. 2 item 122 0-100%, Fig. 5 and Uchida para [0051] wherein “the temperature varies within a control range” connotes the claimed limitations because Uchida is storing the data from the sensors to predict the life expectancy as explained in Uchida paras [0055]:
“In addition, the environment data of the battery 2, power consumption data concerning the electrical components, and vehicle running data are accumulated in the recording unit 6 as histories of the data. The above-described data items are minimum requirements for predicting the life expectancy of the powertrain battery, and data items other than those described above, such as data concerning driving and controlling of the gasoline engine and the electric motor, may be recorded.” And

“[0058] The controller 7 calculates, as the degrees of battery deterioration (D), influential levels on age deterioration organized by each influential factor on battery deterioration using the vehicle characteristic data in addition to the battery environment data, power consumption data concerning electrical components, and the vehicle running data transmitted from the recording unit 6 at fixed periods, and accumulates calculated results. Further, the number of durable years of the battery 2 is estimated from the accumulated influential levels, and remaining life is calculated from the number of years that the vehicle has been used until then.”   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 8 the combination of Heap, Uchida and Cox teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations wherein the determining of the at least one condition comprises a determination of a threshold value for the ageing condition upon reaching of which the end-of-life condition of the traction battery exists in the teachings of Heap Fig. 2 R sub Bat and Uchida para:
“[0066] The degree of battery deterioration (D) based on the above-described data obtained by totalizing the degrees of battery deterioration (db, da, and dc) associated with the vehicle running patterns 33 recognized in each fixed time period after actual operation of the vehicle has started using the above-described method represents a degree of battery deterioration at a point in time (n). Therefore, the remaining life R of the battery 2 is represented as R=1-D. The controller 7 transmits the remaining life R of the battery 2 to the display 9 at predetermined intervals.”, 

wherein calculating of the time period until the end-of-life condition is reached determines at what point in time the threshold value is reached see Uchida Fig. 6 above “BATTERY LIFE WILL EXPIRE IN 23 MONTHS” and Uchida para [0066] above “Therefore, the remaining life R of the battery 2 is represented as R=1-D. The controller 7 transmits the remaining life R of the battery 2 to the display 9 at predetermined intervals”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 9 the combination of Heap, Uchida and Cox teach in the rejection of corresponding parts of claim 4 above incorporated herein by reference the limitations wherein the ageing condition or the at least one parameter is measured at the traction battery during the working life of the boat at specific points in time and is compared with values determined by the traction battery model at these points in time, and the traction battery model is adjusted on the basis of this comparison see the teachings Heap with regard to real-time calculations that update the traction battery model in Fig. 5 and the teachings of Uchida para [0063] and [0066] above:
“[0066] The degree of battery deterioration (D) based on the above-described data obtained by totalizing the degrees of battery deterioration (db, da, and dc) associated with the vehicle running patterns 33 recognized in each fixed time period after actual operation of the vehicle has started using the above-described method represents a degree of battery deterioration at a point in time”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 10 the combination of Heap, Uchida and Cox teach in the rejection of corresponding parts of claims 1 and 9 above incorporated herein by reference the limitations wherein the ageing condition stated by the traction battery model or the at least one parameter is measured at one or more of 
the traction battery during a charging process see Uchida paras [0051] and  [0065] “For example, during metropolitan highway running, driving operation, such as cornering, start, stop, or the like is performed at frequent intervals while repetitively charging or discharging the battery 2 at short time intervals.” , 
maintenance of the traction battery see Uchida para [0055]:
 “Details of the vehicle characteristic data are determined based on standard specifications and options installed and recorded in the recording unit 6 at the time of purchase of the vehicle. When another option is added or the options are changed after the purchase of the vehicle, data on the addition or the change is posted in the recording unit 6 to update the vehicle characteristic data.”  

Wherein it is understood that maintenance of the traction battery connotes “changing the options” of the battery 2 that was previously installed in the vehicle at the time of purchase, or 
following expiry of the working life see Uchida para [0071]:
“ The level of warning may consist of two levels of "battery replacement is needed" and "battery replacement is unnecessary", for example, or may consist of more detailed levels of "battery replacement is needed", "battery replacement will be needed shortly", and "battery replacement is unnecessary". “
wherein it is understood that “battery replacement is needed” connotes the expiry of the calculated working life because since the battery needs to be replaced its working life has expired and the warning will continue until the battery is replaced and the “options” are changed to indicate a new battery.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 11 the combination of Heap, Uchida and Cox teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations wherein operating conditions are recorded during one or more of the working life of the traction battery and the traction battery model or the operating conditions are adjusted on the basis of recorded operating conditions see Heap para [0028] Figs. 2 and 3, current I.sub.BAT (in amperes) 110, driving temperature factor 114, and Uchida paras [0063-65] and:
“[0066] The degree of battery deterioration (D) based on the above-described data obtained by totalizing the degrees of battery deterioration (db, da, and dc) associated with the vehicle running patterns 33 recognized in each fixed time period after actual operation of the vehicle has started using the above-described method represents a degree of battery deterioration at a point in time (n). Therefore, the remaining life R of the battery 2 is represented as R=1-D. The controller 7 transmits the remaining life R of the battery 2 to the display 9 at predetermined intervals.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 12 the combination of Heap, Uchida and Cox teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations wherein a parameter of the operating conditions is divided into different value ranges and the total operating time of the traction battery is recorded in each operating condition determined by the value ranges over the working life of the traction battery see Heap Fig. 2 items 118 and 112 Uchida Fig. 4 and associated texts in paras [0057]+.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 14 the combination of Heap, Uchida and Cox teach in the rejection of corresponding parts of claims 1 and 7 above incorporated herein by reference the limitations wherein the traction battery model states the value range for the ageing condition for at least one parameter depending on time see Heap internal battery resistance in Fig. 2 item 118/119 and Uchida paras [0067]:
“ Still further, influential degrees on age deterioration in the past organized by month are plotted on a graph, and the graph may be additionally shown” and 

“[0068] The durable years and remaining life R of the battery 2 estimated in the basic configuration of the powertrain battery life predicting apparatus 1 are accumulated based on the vehicle running pattern 33 in the corresponding fixed time period.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Regarding claim 17 the combination of Heap, Uchida and Cox teach in the rejection of corresponding parts of claim 2 above incorporated herein by reference the limitations, where the battery type and number of the consumers comprises one or more of a propulsion engine or further consumers see Uchida paras:
“[0049] Here, the term "battery" refers to a high-voltage battery of 144V.about.288V for supplying power to an inverter which drives and controls a motor used for vehicle running.” And 

“[0052] The power consumption data processing unit 12 for processing power consumption data concerning electrical components determines a consumption of electrical power, which is viewed as an influential factor on durable years of the battery 2, consumed by electrical components including an air conditioner 13, audio equipment, a display, a heater, an in-car navigation system, and the like mounted in the vehicle”.  


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uchida to and modify the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Claims 3, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070284163 A1 to Heap; Anthony H. et al. (Heap) (cited in the corresponding European application and the 11/17/2020 IDS) in view of US 20070029974 A1 to Uchida and further in view of US 20190107406 A1 to Cox; Jonathan A. et al. (Cox) as applied to the claims above in view of US 20200164763 A1 to HOLME; Tim which has priority to 21 July 2017 (20170721).

Regarding claim 3 the combination of Heap, Uchida and Cox teach the limitations wherein determining of the operating conditions comprises a determination of one or more of 
a temperature prevailing in the traction battery see Heap Fig. 2 item 114 Uchida para [0050] “temperature sensor 21”, 
a temperature limit see Uchida para [0051] “control range”, or 
of operating cycles see Uchida para :
“[0014] In the method for measuring remaining life of an accumulator battery for a motor-driven vehicle according to the above-described Publication No. Hei 6-163084, a voltage value of the accumulator battery for a motor-driven vehicle attained relative to a predetermined discharged capacity during a vehicle run is obtained for each run, and an estimated number of runs until a predetermined end-of-life voltage is attained is obtained using a relational equation between the number of runs and the voltage value. Then, the remaining life is determined from a difference between the estimated number of runs and the number of runs performed at the present time.”.  

	The combination of Heap does not appear to expressly disclose wherein the determination of the operating conditions comprises a determination of one or more of an envisaged region of use of the vehicle (known in the art as location), or climate conditions (known in the art as weather information) of the envisaged region of use.

In the art of Battery management systems predicting the state of a battery Holme teaches wherein the determination of the operating conditions comprises a determination of one or more of an envisaged region of use of the vehicle see “location information” in for example, para:
“[0168] Input parameters may be selected from a variety of sources, consistent with the purpose of a learning model disclosed herein. In some embodiments, input parameters are selected from the group consisting of vehicle use information, location information, drive types, temperature information, battery pressure information, heating device/battery/vehicle information, weather information, driver inputs, user information, external information, traffic information, calendar information, charging equipment availability information, and combinations thereof.”, 

or climate conditions of the envisaged region of use see “weather information” in for example paras:
“[0201]”…Concept 3. The management system of Concept 1, wherein the battery model includes additional input parameters, the additional input parameters comprising one or more of [0202] (a) the age of the battery, [0203] (b) a last battery, or power train servicing date, [0204] (c) a vehicle identification number (VIN), or make and model, [0205] (d) a driving pattern, [0206] (e) a geographic location or predicted weather forecast,”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using the location and weather forecast of a vehicle to predict the state of a battery as taught by at least Holme above “to avoid damage to the battery” as explained in Holme para:
“[0009] In another aspect, the instant disclosure sets forth methods, systems, and apparatuses for predicting a state of a lithium secondary battery for purposes such as monitoring the health of the battery, indicating any safety or repair conditions of the battery, and generating diagnostics of the battery before a planned use to avoid damage to the battery and assess whether the battery is capable of performing as expected.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the method and program used by the controller of the combination of Heap would include the location and weather information to determine when the battery will expire as taught by Holme as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holme to the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 15 and the limitation the method according to claim 7, wherein a width of the value range of impedance increases/rises as time progresses, i.e. a function of time see Holme para:
“[0016] Specific to the battery, e.g., age or number of cycles, capacity fade as a function of time, voltage fade as a function of time, impedance rise as a function of time;”  

	It would have been obvious to provide the combination of Heap with the teachings of Holme for the reasons stated in the rejection of claim 3 above incorporated herein.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holme to the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 18 it is considered that the combination of Heap, Uchida and Cox teaches the limitation a computer program product with a program code stored on a non-transitory machine-readable data carrier for carrying out the program code, the computer program product executed by a data processing system to: determine one or more of a system configuration or operating conditions of a boat; calculate based on a traction battery model comprising a mathematical model an ageing condition of the traction battery as time progresses depending on one or more of the system configuration or operating conditions; determine at least one condition that confirms an end-of-life condition of the traction battery has been reached; and calculate on a basis of the aging condition determined by the traction battery model comprising the mathematical model, a time period until the at least one condition is reached as explained in the rejection of claim 1 above incorporated herein because Heap and Uchida teach program code controlling the controller 7 being “installed and recorded in the recording unit 6 at the time of purchase” presumably by a certified mechanic using vehicle dealer computers and being updated, i.e. “is posted in the recording unit” via recording unit 6 during changing of the options by a certified mechanic using software in for example, only Uchida para [0055] above:
“ Details of the vehicle characteristic data are determined based on standard specifications and options installed and recorded in the recording unit 6 at the time of purchase of the vehicle. When another option is added or the options are changed after the purchase of the vehicle, data on the addition or the change is posted in the recording unit 6 to update the vehicle characteristic data. “

If applicant is of the opinion that the combination of Heap and Uchida does not expressly disclose a computer program product with a program code stored on a machine-readable data carrier for carrying out the program code, the computer program product executed by a data processing system to perform the step above then resort may be had to Holme to show it would have been obvious to use a computer program product as claimed in paras:
“[0072] As used herein, the term “controller” refers to hardware or a device that includes, without limitation, a processor, a memory, a communications interface, and programmable logic or software. The controller may be configured to execute software; or activate/enable or deactivate/disable electrical current based on inputs received from other hardware, for example, from one device to another device. 


[0075] As used herein, the term “module” or “component” refers to a software file, or set of software instructions contained, or not contained in a file and existing on a non-transitory or transitory memory medium. A module may exist as a stand-alone program or represent a program called by another program. A “component” is a portion of a “module” in the sense that the module calls a component to perform a task or task(s) portion of the module.


[0117] Processor 226 can execute different programs in response to BMS code and, in some configurations, can maintain multiple concurrently executing programs or processes, including the prediction module 30. At any given time, some or all of the program code to be executed can be resident in processor 226 and/or in memory 228.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a computer program product in a controller, i.e. “the change is posted in the recording unit 6 to update the vehicle characteristic data” of Uchida would be performed as explained in Holme above using a computer program product.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the method and program used by controller of the combination of Heap and Uchida would be “posted” using the computer program product of Holme as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holme to the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 19 the combination of Heap, Uchida and Cox teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations a prognosis system for determining a working life of a traction battery of a vehicle comprising: 
at least one processor; and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method, the method comprising in Uchida para [0055] “Details of the vehicle characteristic data are determined based on standard specifications and options installed and recorded in the recording unit 6 at the time of purchase of the vehicle. When another option is added or the options are changed after the purchase of the vehicle, data on the addition or the change is posted in the recording unit 6 to update the vehicle characteristic data” wherein it is understood that “installed and recorded and “is posted in the recording unit 6” connotes the claimed limitations; 
determine one or more of a system configuration or operating conditions of the boat;  calculating, based on a traction battery model comprising a mathematical model an ageing condition of the traction battery as time progresses depending on one or more of the system configuration or operating conditions; determining at least one condition that confirms the end-of-life condition of the traction battery has been reached; and calculating on a basis of the ageing condition determined by the traction battery model comprising the mathematical model, a time period until the at least one condition is reached in the rejection of corresponding parts of claim 1 above incorporated herein.

While it is considered that the combination of Heap, Uchida and Cox teach at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method, the method comprising, Holme also teaches a data carrier “wireless network” with a computer program product stored therein, i.e. “software updates”; and a prognosis unit for carrying out the computer program product stored on the data carrier in paras:
“[0099] The device 10 is connected to other data 50 through the device 10 network interface 18. Other data 50 may not be available from the BMS, such as vehicle data relating to the state of the vehicle powertrain or regenerative braking system (essentially, data relating to such things as the electrical-mechanical efficiency of systems that move or stop the vehicle) and the vehicle's navigation system. Other data 50 may also include data available over a wireless network (e.g., internet/cloud), such as environmental conditions (temperature, relative humidity), traffic, battery or motor control updates and software updates. Other data 50 may also include driver/passenger data located on a mobile device, e.g., trip information, driving preferences.

0157] When generating a UTS, embodiments may include a data-filtering or data-processing step for data intended for a UTS. In some embodiments, this step is needed to take into account the possibility that one or more sensors have become faulty or corrupted, due to age, or otherwise are producing noisy and unreliable signals. Or other data (received over internet, from user, etc.) is faulty, unreliable or became/is corrupted. If “bad” data is used to retrain the model, then the model's predictive capabilities could become worse, since it is being influenced by bad data. Embodiments of a system comprising the battery model may also include a data processing component (that can itself be a learning model) for detecting and excluding bad data from use in training sets”.


Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a wireless signal to post updates, i.e. “the change is posted in the recording unit 6 to update the vehicle characteristic data” of the combination of Heap would be performed as explained in Holme above using a storage medium.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the method and program used by controller of Heap would be “posted” using the wireless data carrier and storage medium of Holme as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holme to the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 20 and the limitation the prognosis system according to claim 19, wherein the at least one storage medium is encompassed on a web server and the processor is designed for accessing the web (also known as the internet) server in a decentralized way to implement the executable instructions stored on the at least one storage medium see the teachings of Holme para:
“[0100] Network interface 18 connects via a wired network to other vehicle devices 60, e.g., telematics device accessible over the vehicle's control area network. Network interface 18 may also include a wireless connection capability to a network 61 for accessing other devices 62, such as a mobile device, or a server hosting a vehicle and/or battery manufacturer resources site. The vehicle and/or battery manufacturer resources made available from the server may provide updates to the battery or the vehicle relating to state of battery predictions, and software updates such as cyber security patches. Battery or vehicle manufacturer resources also may include values for input parameters to the battery model, such as values used for the ITS.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of storing updates on a server and accessing the web server in a decentralized way because each vehicle accesses the server individually and the vehicle and battery manufacturer resources made available from the server also connotes a decentralized way because they are accessing the server via personal computers at the dealership, and posting changes, i.e. “the change is posted in the recording unit 6 to update the vehicle characteristic data” of the combination of Heap would be performed as explained in Holme above using a server on the internet.


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the method and program used by controller of Heap would be “posted” using the internet/web taught by Holme as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holme to the prior art combination of Heap, Uchida and Cox as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 5, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070284163 A1 to Heap; Anthony H. et al. (Heap) (cited in the corresponding European application and the 11/17/2020 IDS) in view of US 20070029974 A1 to Uchida and further in view of US 20190107406 A1 to Cox; Jonathan A. et al. (Cox) as applied to the claims above in view of US 20200164763 A1 to HOLME; Tim and further in view of US 20180309171 A1 to QIN; Wei et al. (Qin).


Regarding claim 5 the combination of Heap, Uchida, Cox and Holme teach in the rejections of corresponding parts of claims 1 and 4 above incorporated herein the limitations wherein the at least one parameter is one or more of 
a specific value for the ageing condition see Heap Fig. 2 items 118 and 122 and Uchida para [0059] “time of purchase”, 
an internal resistance see Heap Fig. 2 items 118 and 122 and Holme para:
“[0048] As used herein, the term “impedance” refers to electrical resistance, generally, and includes Ohmic resistance and resistance due to chemical reactions (known as reactive impedance), or as otherwise known in the art. Impedance can be measured using electrical impedance spectroscopy methods. 


[0054] As used herein, the term “normal” refers to a state of the battery as a function of, but not limited to, OCV, resistance, capacity, temperature, calendar life, pressure and/or historical use. For example, normal may refer to a value within a range of pre-determined values assigned to a particular battery health metric. For example, if a battery is rated by its manufacturer to have a power rate of 100 Amp-hrs at 80° C. (e.g., specifying a state of health of 100%) when fully charged, then a normal state will include an OCV, resistance, impedance, capacity, temperature, calendar life, pressure and/or historical use that is associated with 80 Amp-hours or more at 80° C. (e.g., defining a state of health of 0%) when the battery is fully charged..”, 

a useable capacity see Cox State of Charge and “range” and Holme paras:
“[0051] As used herein, the term “state of charge,” as shown as the acronym “SOC,” includes the extent to which a given battery cell is charged or discharged with respect to the charge capacity of the battery cell...”,
[0129] For this model deployed onboard vehicles, more input parameters may be used, for example cell temperature, ageing parameters, and parameters that capture internal behavior of the battery, such as resistor and capacitor values.


[0149] A battery state prediction may additionally be based on input not based on a sensor measuring a physical state of the battery. Such input may be selected from the group consisting of past battery warming conditions, past vehicle performance conditions, past battery performance conditions, ambient temperature, vehicle temperature, and a relationship between two or more of the available power of a battery, temperature of the battery, state of charge of the battery, and age of the battery.”,  

a number of charging/discharging cycles of the traction battery see Holme Table 3.2 and paras:
“[0164] The UTS for this example of a battery model is summarized in TABLE 3.2. This example is for a battery model that estimates the state of charge as a battery ages and is used in a vehicle under a variety of conditions, locations and driver types. 

And [0208] (g) number of discharge cycles, or average percentage of battery discharge between charging,” .  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.  Further, the parameters are considered equivalent techniques of determining battery status/health.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using equivalent parameters to detect the condition of a battery. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the method and program used by controller of the combination of Heap would be able to more accurately compute the remaining battery life using the parameters taught by Holme as known in the art as equivalent techniques of determining battery health in battery management systems. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holme to the prior art combination of Heap, Uchida, Cox and Holme as explained above because they are equivalent techniques merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

The combination of Heap above does not appear to expressly disclose wherein the at least one parameter is one or more of: 
a clamping voltage, or 
a self-discharge feature.

In the Battery Management System (BMS) art Qin teaches it was known in the art to monitor the parameters of a clamping voltage in for example, para [0039]:
“…It should be noted that, a first input end SDA1 is connected to a corresponding electric quantity measurement module 20 and a second input end SDA2 is connected to the controller 30, to prevent the controller 30 from being incapable of identifying a data signal due to a clamping voltage of a transistor. The controller 30 drives, by outputting and reading a driving signal, the communication isolation modules 40 to read information of a voltage, a current, a temperature, an electric quantity percentage and the like acquired by corresponding electric quantity measurement modules 10. Similarly, the controller 30 may further drive, by outputting a transmission driving signal, the communication isolation modules 40 to output a measurement result to the corresponding electric quantity measurement modules 20. The interference or damage to the sensitive circuit due to the entering of the noise current can be avoided by disposing the communication isolation modules 40, so that information of a voltage, a current, a temperature, a capacity, an electric quantity percentage and the like obtained by the controller 30 by using the electric quantity measurement module 20 is more accurate.”

and a self-discharge feature in for example, paras:
“[0046] In one of the embodiments, the series-multiple battery pack management system may further include a battery self-discharge module 120, connected to the controller 30…”..

And claim 12:
“12. The series-multiple battery pack management system according to claim 1, further comprising a battery self-discharge module, connected to the controller, and turned on under the control of the controller when the battery is in a storage state, to control the series-multiple battery pack to be discharged in a small current discharging manner.”
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.  Further, the parameters are considered equivalent techniques of determining battery status/health.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using equivalent techniques and parameters such as clamping voltage and self-discharge to accurately detect the condition of a battery “so that information of a voltage, a current, a temperature, a capacity, an electric quantity percentage and the like obtained by the controller 30 by using the electric quantity measurement module 20 is more accurate.” As taught by Qin.


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the method and program used by controller of Heap would be able to more accurately compute the remaining battery life using the parameters taught by Qin as known in the art as equivalent techniques of determining battery health in battery management systems. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Qin to the prior art combination of Heap as explained above as being equivalent techniques of determining battery health and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 6 the combination of Heap teaches the limitation the method according to claim 5, wherein the specific value for the ageing condition states a useable capacity “aged battery” relative to a starting capacity “new and fully charged battery” of the traction battery in for example, Holme para:
“[0051] As used herein, the term “state of charge,” as shown as the acronym “SOC,” includes the extent to which a given battery cell is charged or discharged with respect to the charge capacity of the battery cell. For example, when a battery cell possesses half of the capacity of the battery cell at full charge, the battery has an SOC of 50%. The percentage (%) given is made with respect to the as-rated battery SOC (new battery). Thus, an aged battery when fully charged (maximum charging capacity) may have a SOC of only 50% of the as-rated SOC, whereas the same battery when new and fully charged has an SOC of 100%. As used herein, the phrase “full charge,” refers to an electrochemical cell having a 100% state-of-charge (SOC). As used herein, the phrase “less than a full charge,” refers to an electrochemical cell having a SOC less than 100%. A stated SOC may be made relative to an as-rated or nameplate capacity of the battery when the SOC measured at the beginning of life of the battery and at a specified discharge rate and temperature.”.  


Accordingly, the prior art references teach all of the claimed elements were known in analogous art.  Further, the parameters and values are considered equivalent techniques of determining battery status/health.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using equivalent techniques, and determining the capacity of a battery in the combination of Heap would be performed using the parameters explained in Holme above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the method and program used by controller of Heap to determine the capacity of the battery would be computed using the age of the aged battery compared to the capacity when new. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holme to the prior art combination of Heap as explained above as being equivalent techniques for determining the capacity of a battery and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 13 the combination of Heap teaches the limitations the method according to claim 6, wherein the specific value for the ageing condition states the useable capacity relative to the starting capacity of the traction battery under stipulation of a constant continuous discharge performance see Holmes Figures 6A-C wherein it is understood that the solid lines connote stipulating the capacity using a “predetermined” constant continuous discharge because the lines show the continuous discharge based on a predetermined current as explained in for example para:
“[0039] FIG. 6A is a plot showing predictions of battery cell voltages versus time for a new battery cell. The solid lines show the actual (measured) voltages vs. time, in response to a predetermined charging and discharging current applied to the battery. The predicted voltage values using the trained model are indicated by “x.” The voltage predictions were generated using a trained Random Forest model, trained from an initial training set (ITS) of battery currents and corresponding voltages for the new battery cell.”.  


Accordingly, the prior art references teach all of the claimed elements were known in the analogous art of BMS’s.  Further, using a continuous discharge is considered an equivalent technique of determining battery status/health.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a constant continuous discharge to determine the capacity of a battery and as such the capacity of the combination of Heap would be obvious to be performed as explained in Holme above using a constant continuous discharge.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the controller of Heap would include the data of the discharge performance taught by Holme as known in the art to determine the remaining battery life. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holme to the prior art combination of Heap as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20090167543 A1 to Bi; Haifeng teaches, inter alia determining an end-of-life indicator for a battery in for example Paragraph [0023] below:
“For example, if a UPS system is used to backup a system in which output voltage is critical, an embodied system may be adjusted to activate an end-of-life indicator upon a drop in output voltage below a threshold value, which the user may set as a designated condition. Other embodied systems may trigger an end-of-life indicator upon user-designated conditions related to output current, charge time, average charging temperature, peak charging temperature, peak discharge temperature, average discharge temperature, time in use, total energy stored, output resistance, discharge rate and the like. In some embodiments, a UPS system may monitor itself and consider the rate of deterioration of any measured matrix, to predict when an end-of-life situation will occur. In addition, a UPS system may monitor and store data related to how a UPS system is likely to be used during a power outage based on operational data measured and recorded when a backed-up system is used under AC power. In addition to performing calculations to estimate when a battery's end-of-life has been reached, embodied systems may use look-up tables with stored data to estimate the occurrence of an end-of-life situation warranting the activation of an end-of-life indicator.”.

US-20180204393-A1 to Landolsi; Fakhreddine et al. teaches, inter alia displaying the time remaining before a battery needs to be serviced based on usage data in for example the ABSTRACT below:
“Methods and systems are provided for reliably prognosing a vehicle component, such as a vehicle battery or an intake air filter. A state of degradation of the component is predicted based on a metric that is derived from a sensed vehicle operating parameter, the parameter selected based on the component being diagnosed, as well as based on past driving history and future driving predictions. The predicted state of degradation is then converted into an estimate of time or distance remaining before the component needs to serviced, and displayed to the vehicle operator.”.

US 20080231284 A1 to Birke; Peter et al. teaches, inter alia determining ageing of a battery in for example the ABSTRACT below:
“Disclosed is a method for determining the ageing (SoH) of a battery (1, 2), such as a lead battery, a nickel metal hydride battery, a lithium ion battery or a capacitor for a vehicle. Several parameters (5.1 to 5.n) of the battery (1, 2) are detected or determined and two parameters (5.1 to 5.n) are predefined as a pair of parameters (5.1 to 5.n, 5.1 to 5.n) and are correlated in such a way that the parameter ranges that form the basis of each parameter (5.1 to 5.n) and value pairs (X1, Y1 to Xn, Ym) of the predefined pair of parameters (5.1 to 5.n, 5.1 to 5.n) that result from said ranges are weighted in classes.”.

US 20210178928 A1 to RUPPERT; Swen et al. teaches, inter alia determining the end time of the service life of a battery in for example the ABSTRACT below:
“In a method for controlling the service life of an energy storage module, a state of health (SoH) of the energy storage module is known at different times. In order to improve the control of the service life of an energy storage module, it is proposed that a speed of ageing is determined from a first known state of health of the energy storage module at a first time, and a second state of health of the energy storage module at a second time, wherein an end time of a determined end of service life is calculated from the speed of ageing and from one of the known states of health (SoH), wherein depending on the calculated end time of the determined end of service life a measure for changing the service life of the energy storage module is applied.”.

US 20160209472 A1 to CHOW; Mo-Yuen et al. teaches, inter alia estimating a battery life based on degredation in for example the ABSTRACT below:
“A method and apparatus for estimating battery life are provided. A method of estimating battery life may involve estimating first status information of a battery based on battery information acquired from the battery, estimating second status information of the battery using a partial cycle model corresponding to a battery degradation pattern for a partial cycle, and calculating the battery life based on a comparison between the first status information and the second status information.”.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220923